Citation Nr: 0512131	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  04-18 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the distal phalanx of the left thumb.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1951 until December 1953.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision of the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA) that denied a 
compensable rating for residuals of a left thumb fracture and 
denied entitlement to service connection for bilateral 
hearing loss.  The veteran appealed only the matter of the 
rating for residuals of a left thumb fracture, and that is 
the only issue before the Board.      


FINDING OF FACT

Residuals of a fracture of the distal phalanx of the 
veteran's left thumb causes no impairment of function; a 
residual scar is not shown to be painful.  


CONCLUSION OF LAW

A compensable rating for residuals of a fracture of the 
distal phalanx of the left thumb is not warranted.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R.  §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45. 4.71a, Diagnostic Codes (Codes) 5224, 
5228, 4.118, Code 7804.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in 
the instant case.  The Board finds that the mandates of the 
VCAA are met.  The veteran has been advised of VA's duties to 
notify and assist in the development of the claim.   An 
August 2003 letter from the RO (prior to the rating appealed) 
informed him of his and VA's responsibilities in claims 
development and of the type of evidence needed to establish 
his claim.  The initial rating decision in February 2004 and 
a March 2004 statement of the case (SOC) notified the veteran 
of applicable laws and regulations, of what the evidence 
showed, and why a compensable rating was not awarded.  
Regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to his claim, 
the August 2003 letter identified the type of evidence 
necessary to substantiate his claim and asked him to either 
submit or identify any such evidence.  An October 2003 letter 
also advised him to submit any additional evidence in support 
of his claim.  Taken together, this was equivalent to 
advising the veteran to submit everything he had pertinent to 
the claim.  There is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and asked him to submit or identify 
any additional medical evidence that would support his claim.  
VA also specifically arranged for a medical examination in 
September 2003.  The veteran has not identified any 
additional evidence pertinent to his claim and affirmatively 
indicated in October 2003 that he had no additional evidence 
to submit.  No further assistance to the veteran is required.  
He is not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

Service connection for residuals of the left thumb fracture 
was established in August 1994 and a 0 percent 
(noncompensable) rating was assigned effective April 1994.  
In June 2003, the veteran sought an increased rating. 

On a nursing assessment in July 2003, the veteran reported 
right thumb and wrist pain rated as 5 on a scale from one to 
ten.  

In an August 2003 letter, the veteran indicated that he never 
sought treatment for his left thumb problem after service 
because he believed nothing could be done to relieve it.  He 
just learned to live with the pain from his service related 
injuries.  As the years passed his thumb pain grew in 
severity and ran from the tip of the thumb to the wrist.  
While the thumb had always been tender since the initial 
injury, in August 2003 he began experiencing constant pain.  
He was also losing grip strength in the thumb. When he picked 
up a soda can with his thumb and first digit, he could not 
control it and keep it from dropping without using his little 
finger to secure it.  He also had difficulty tying his left 
shoelace with his left hand.  Additionally, he would 
sometimes get a sudden, sharp, severe pain that emanated from 
his thumb.  

On VA examination in September 2003, the diagnosis was status 
post fracture distal phalanx left thumb with residual.  The 
veteran denied acute flare-ups involving the distal phalanx 
of the left thumb but complained of pain in the anatomical 
snuffbox (hollow on the thumbside back of the wrist when the 
thumb is extended fully) that the examiner found to be 
consistent with De Quervain's syndrome and unrelated to the 
left thumb injury.  There was a well-healed scar on the 
medial aspect of the left thumb and minimal loss of the tuft 
of the left thumb tip. The veteran had full range of motion 
of the joints of the left thumb, to include interphalangeal 
joint with flexion from 0 to 70 out of 70 degrees and 
extension 0 to 0 degrees and metacarpophalangeal joint with 
flexion from 0 to 40 out of 40 degrees, extension from 0 to 0 
degrees and palmar abduction from 0 to 60 out of 60 degrees.  
Grip strength was 5 out of 5 and a left thumb x-ray was 
within normal limits.  

In his February 2004 notice of disagreement, the veteran 
indicated that often he has severe pain in his left thumb.  
It would start hurting from the tip of the thumb to the wrist 
with no forewarning.  In comparison with the right thumb, 
which had no pain, he had discomfort 24/7, sometimes worse 
than others.  He had trouble holding a glass of water, having 
to put his little finger under the glass to keep it steady, 
and had difficulty buttoning buttons and tying his shoes.  He 
contended that while he may have normal range of motion, 
there is discomfort with motion that warrants at least a ten 
percent rating.  

In his May 2004 Form 9, the veteran reiterated that his thumb 
condition warrants a 10 percent rating since it is 
characterized by pain and stiffness on motion.  He also 
asserted that x-rays would not show the continual pain he 
experiences from the tip of the thumb to the wrist, that he 
has functional loss due to pain, weakness and fatigue, and 
that he experiences incoordination after a day of using his 
thumb.

In a June 2004 statement, the veteran's representative 
asserted that the veteran should be given the benefit of the 
doubt in that he strongly believes his condition is worse 
than rated and is affecting his quality of life at home, play 
and employment.

III.  Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40; and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  Deluca v. Brown 8 Vet. App. 202 
(1995).  A finding of functional loss due to painful motion 
must be supported by adequate pathology and demonstrated and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  38 C.F.R. § 4.40.   
Prior to his June 2003 claim, the veteran's service-connected 
left thumb disability was given a 0 percent rating under 38 
C.F.R. § 4.71a, Code 5224 for ankylosis of the thumb.  
However, since the veteran's thumb is not ankylosed and the 
ratings schedule was revised (effective August 16, 2002) to 
include Code 5228, limitation of motion of the thumb, the 
condition should now be rated under this latter Code.  Code 
5228 provides a 20 percent rating where there is a gap of 
more than two inches between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  With a gap 
of one to two inches, a 10 percent rating is warranted.  With 
a gap of less than one inch, a zero percent rating is 
warranted.  These rating provisions and percentages apply 
regardless of whether the major or minor thumb is involved.      

The evidence of record does not show any limitation of motion 
of the left thumb.  The only range of motion findings of 
record come from the September 2003 VA examination, and all 
of these findings were normal.  Left thumb grip strength was 
normal.  Without any evidence that the veteran's range of 
motion is limited to at least the point where there is a gap 
of more than two inches between the thumb pad and the fingers 
when the thumb is attempting to oppose the fingers, a 
compensable (10 percent) rating is not warranted under Code 
5228.

The Board has also considered the veteran's contention that 
functional loss due to painful motion should warrant a 10 
percent rating.  However, there is no objective evidence of 
painful motion due to the service-connected thumb injury.  
The only pain noted on VA examination was in the back of the 
wrist (and was found to be unrelated to the service connected 
thumb injury).  Further, while the veteran also complains of 
weakness, fatigue and incoordination, none of these factors 
were noted on VA examination and the examiner specifically 
found normal range of motion and normal grip strength.  

Under 38 C.F.R. § 4.118, Code 7804, a 10 percent rating may 
be assigned for a superficial scar that is painful on 
examination.  The 10 percent rating may be assigned when the 
scar is on the tip of the finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  See 38 C.F.R. § 4.118, Code 7804, Note 2.   The 
veteran's scar at the medial aspect of the left thumb was not 
painful on examination, so a 10 percent rating under the 
alternate criteria of Code 7804 is not warranted.    

There is no competent evidence that the service connected 
residuals of a left thumb fracture result in any current 
disability.  The veteran's claims to the contrary have not 
been clinically corroborated.  Accordingly, a noncompensable 
rating must be assigned.  38 C.F.R. § 4.31.  The doctrine of 
resolving reasonable doubt in a claimant's favor does not 
apply in this case as the preponderance of the evidence is 
against the claim. 

[Inasmuch as Code 5228 is the Code most analogous to the 
disability at issue, and contains the criteria that would be 
most favorable to the appellant, if met, the Board finds that 
Code 5228 is the one properly assigned for the service 
connected entity.]  


ORDER

A compensable rating for residuals of a fracture of the 
distal phalanx of the left thumb is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


